    Case 2:20-cv-09103-ODW-SK Document 4 Filed 11/02/20 Page 1 of 2 Page ID #:24

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES – GENERAL

 Case No.       2:20-cv-09103-ODW (SK)                                   Date   November 2, 2020
 Title          Deandre Danny Jonte Barnes v. City of Los Angeles County and Sheriff
                Department et al.


 Present: The Honorable        Steve Kim, U.S. Magistrate Judge

                   Erica Valencia                                            n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE

        Plaintiff is a California state prisoner seeking to proceed in forma pauperis with a
complaint under 42 U.S.C. § 1983 against the City of Los Angeles, the Los Angeles County
Sheriff’s Department, and three prison officers who work at Peter J. Pitchess Detention Center.
(ECF 1 at 2-4). He alleges that they violated his Eighth and Fourteenth Amendment rights
because they were negligent in handling COVID-19 within prison facilities and failed to file and
review his grievances. (Id. at 3-7). He further claims that the officers were racist and that they
retaliated against him after he complained about his living conditions and health. (Id. at 3-7).
Plaintiff’s in forma pauperis application, however, is deficient for the reasons below.

        First, Plaintiff does not appear to have previously exhausted his claims at the prison.
(Id. at 9-16). Federal law requires that inmates exhaust available administrative prison
remedies before they can sue under § 1983. See 42 U.S.C. § 1997e(a); Porter v. Nussle, 534
U.S. 516, 532 (2002). When Plaintiff filed his first grievance in May 2020 (ECF 1 at 13), he
had to complete three levels of administrative review. See 15 Cal. Code Reg. §§ 3084.1(b),
3084.7 (2011). But while he appears to have filed at least seven other grievances related to the
same core events, none of the documents attached to Plaintiff’s complaint shows complete
exhaustion through the appellate levels of administrative review. (ECF 1 at 9-16). Without
that mandatory exhaustion, the Court lacks jurisdiction over this suit.

       Second, even if he had administratively exhausted his claims, the complaint against the
City and County fails to state a colorable claim under § 1983. To sue the City or County,
Plaintiff must allege facts—not mere conclusory assertions—plausibly showing that a municipal
policy, practice, or custom violated his constitutional rights. See Monell v. Dep’t of Soc. Servs.,
436 U.S. 658, 690-91 (1978); Cmty. House, Inc. v. City of Boise, 623 F.3d 945, 966 (9th Cir.
2010); Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir. 2007) (holding that a city
may be found liable as a municipality under Monell). But perfunctory, conclusory allegations—
like what Plaintiff alleges here (ECF 1 at 3, 5, 7)—do not meet that standard, and cannot,

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 1 of 2
    Case 2:20-cv-09103-ODW-SK Document 4 Filed 11/02/20 Page 2 of 2 Page ID #:25

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                CIVIL MINUTES – GENERAL

 Case No.       2:20-cv-09103-ODW (SK)                              Date    November 2, 2020
 Title          Deandre Danny Jonte Barnes v. City of Los Angeles County and Sheriff
                Department et al.

without more, support an actionable claim against the City or County. See Gant v. County of
Los Angeles, 772 F.3d 608, 618 (9th Cir. 2014).

        Third and last, the named prison officers may not be sued in their official capacities on
the facts alleged. An official-capacity suit against employees of a municipality “is equivalent to
a suit against the governmental entity itself.” Gomez v. Vernon, 255 F.3d 1118, 1126 (9th Cir.
2001). But because Plaintiff has alleged no non-conclusory facts plausibly supporting Monell
claims against the City or County, he necessarily has alleged no facts permitting the
individually named prison officials to be sued in their official capacities. See Trevino v. Gates,
99 F.3d 911, 918 (9th Cir. 1996).

       For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before
December 2, 2020 why his in forma pauperis application should not be denied and his
complaint dismissed. Plaintiff may file either an amended complaint that cures the
deficiencies described in this order or a response to this order explaining why it is wrong. If
Plaintiff cannot cure the deficiencies outlined in this order, however, or if Plaintiff no longer
wishes to pursue this action, he may voluntarily dismiss the action using the attached form CV-
09. Prisoner complaints that are voluntarily dismissed do not count as strikes under 28 U.S.C.
§ 1915(g), which limits the number of federal civil rights lawsuits prisoners may file in their
lifetime without prepayment of filing fees.

      If Plaintiff files no notice of voluntary dismissal, amended complaint, or
timely response to this order, the Court may recommend involuntary dismissal of
this action for failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

         IT IS SO ORDERED.




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                             Page 2 of 2
